Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. Pub. No. US 2017/0061867 A1 [Cok] in view of Guan et al. Pat. No. US 9,084,326 B2 [Guan] and further in view of Clout et al. Pub. No. US 2017/0150582 A1 [Clout].
1.  Cok discloses an emissive display device [¶ 13] comprising: a transfer substrate [Figs. 1 and 2, 50] comprising electric connection elements [29, 60]; and a plurality of semiconductor chips [40] fastened to the substrate and connected to the electric connection elements of the substrate for the control thereof [as shown generally], each chip comprising: a plurality of LEDs [22]; a first terminal 
Cok does not explicitly disclose the signals for individually setting the different LEDs of the chip being temporally multiplexed on said first terminal.  However Guan teaches using a multiplexor on anode/cathode of an LED for optimizing the LED [col. 2, ll. 5-12].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cok with Guan as required by this claim, since such a modification optimizes the performance of the device. 
Cok in view of Guan is silent on a control circuit capable of demultiplexing the signals received on said first terminal and of applying to each LED of the chip a bias signal which is a function of the individual LED setting signal received on said first terminal.  However Clout teaches such a limitation [¶ 102].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cok in view of Guan with Clout as required by this claim, since such a modification increases the functionality of the device.
2.  Cok in view of Guan and further in view of Clout teaches wherein each elementary chip comprises a plurality of pixels [Cok Fig. 1, 20], each comprising a plurality of sub-pixels [22R, 22G, 22B], each sub-pixels comprising a single LED, and the LEDs of the different sub-pixels of a same pixel being arranged to emit in different wavelength ranges [where each emits light of a different color]. 
3.  Cok in view of Guan and further in view of Clout teaches wherein each elementary chip comprises a plurality of pixels [Cok Fig. 1, adjacent 20 with only 22R for instance], each pixel comprising a single LED [22R], the LEDs of the different pixels being arranged to emit in a same wavelength range [adjacent 22R].
4.  Cok in view of Guan and further in view of Clout teaches wherein each elementary chip comprises a single pixel [Cok Fig. 1, one of 20] comprising a plurality of sub-pixels [22R, 22G, 22B], each 
5.  The examiner takes official notice that it is notoriously old and well known in the art to multiplex analog signals.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cok in view of Guan and further in view of Clout as required by this claim, since such a modification optimizes LED performance.
9.  The examiner takes official notice that it is notoriously old and well known in the art to multiplex digital signals.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cok in view of Guan and further in view of Clout as required by this claim, since such a modification optimizes LED performance.  
11.  Cok in view of Guan and further in view of Clout teaches wherein, in each elementary chip, the chip control circuit comprises a specific digital-to-analog converter for each LED of the chip [Guan col. 2, ll. 1-3].
12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a substrate based on a III-V semiconductor and another substrate based on silicon as required by this claim, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
 Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/              Primary Examiner, Art Unit 2694